NO. 12-15-00179-CV

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

                                                §      APPEAL FROM THE 258TH
IN THE INTEREST OF
                                                §      JUDICIAL DISTRICT COURT
P.W., A CHILD
                                                §      TRINITY COUNTY, TEXAS

                                 MEMORANDUM OPINION
       K.W. appeals the termination of his parental rights. His counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       K.W. is the father of P.W., born July 10, 2009. P.W.’s mother, J.G. aka J.K., is not a
party to this appeal. On April 20, 2011, the Department of Family and Protective Services (the
Department) filed an original petition for protection of P.W., for conservatorship, and for
termination of J.G.’s and K.W.’s parental rights. The Department was appointed temporary
managing conservator of the child, and J.G. was appointed temporary possessory conservator
with limited rights and duties. On January 17, 2013, the trial court entered a final order in suit
affecting the parent-child relationship, appointing the Department as permanent managing
conservator of the child. J.G. and K.W. were appointed as possessory conservators of the child
with “restricted contact.”
       On February 20, 2014, the Department filed a petition to modify the final order in suit
affecting the parent-child relationship and terminate the parental rights of J.G. and K.W. The
Department asserted that the circumstances of the Department, the parents, or the child had
materially and substantially changed since entry of the January 2013 order, that J.G.’s and
K.W.’s parental rights should be terminated, and that termination was in the best interest of the
child. At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that J.G. had engaged in one or more of the acts or omissions necessary to support
termination of her parental rights under subsections (N) and (O) of Texas Family Code Section
161.001(1). The trial court also found, by clear and convincing evidence, that K.W. had engaged
in one or more of the acts or omissions necessary to support termination of his parental rights
under subsections (N) and (O) of Texas Family Code Section 161.001(1). Further, the trial court
found that termination of the parent-child relationship between J.G., K.W., and P.W. was in the
child’s best interest.      Based on these findings, the trial court ordered that the parent-child
relationship between J.G., K.W., and P.W. be terminated. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        K.W.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved
for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
        In our duties as a reviewing court, we must conduct an independent evaluation of the
record to determine whether counsel is correct in determining that the appeal is frivolous. See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We
have carefully reviewed the appellate record and K.W.’s counsel’s brief. We find nothing in the
record that might arguably support the appeal.1 See Taylor v. Tex. Dep’t of Protective &
Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).




        1
            Counsel for K.W. certified that he provided K.W. with a copy of his brief and informed him that he had
the right to file his own brief. K.W. was given time to file his own brief, but the time for filing such a brief has
expired and we have received no pro se brief.




                                                         2
                                                   DISPOSITION
         As required, K.W.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with K.W.’s counsel that the appeal is wholly frivolous.
Accordingly, we grant his motion for leave to withdraw and affirm the trial court’s judgment.
See TEX. R. APP. P. 43.2.

                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered December 16, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 16, 2015


                                         NO. 12-15-00179-CV


                            IN THE INTEREST OF P.W., A CHILD


                                Appeal from the 258th District Court
                            of Trinity County, Texas (Tr.Ct.No. 20856)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed; and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.